DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 1/7/2021. Accordingly, Claims 1-7, 17-23, 33-39, 49-55, and 65 are currently pending in the application and claims 8-16, 24-32, 40-48, 56-63 are withdrawn. Examiner suggests cancelling the withdrawn claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for determining, and means for transmitting in claim 49. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 2, figure 6 along with paragraph [0042]-[0043] and [0071]-[0074]. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of “transmitting, to another user equipment via a sidelink channel, the control information using the second modulation and coding scheme based at least in part on determining the second modulation and coding scheme” (seen in the independent claims) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, 33, 49, (dependent claims also being rejected since they are dependent upon rejected claims set forth) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17, 33, 49, recite the limitation “transmitting, to another user equipment via a sidelink channel, the control information using the second modulation and coding scheme based at least in part on determining the second modulation and coding scheme”. However such subject matter does not seem to be disclosed in the Specification. The only recitation of “sidelink channel” is seen in [0036] of the Specification in which recites “In some aspects, two or more UEs 120…may communicate directly using one or more sidelink channels”. However “transmitting via a sidelink channel, the control information using a second modulation and coding scheme” does not seem to be disclosed in the Specification.  It should be further noted that dependent claim 3 recites the limitation of a “downlink control information (DCI) message and dependent claim 4 recites the limitation of an “uplink channel modulation and coding scheme” and the Specification mainly discloses of determining a modulation and coding scheme for an uplink control information (UCI) transmission via PUSCH (Specification [0057]-[0063] and figures 5 and 6).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 17, 18, 20-23, 33, 34, 36-39, 49, 50, 52-55, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 9912460), in view of Wu et al. (US 2020/0068562), in view of Freda et al. (US 2020/0296749).
Regarding claim 1, 17, 33, 49, Papasakellariou discloses a method of wireless communication performed by a user equipment (UE) (method and apparatuses (an apparatus in a UE includes a controller, col3 lines 54-65 and col7 line 55-col8 line 25) are provided for wireless communication comprising determining the parameters for the transmission of UCI (uplink control information) signals in the PUSCH based on the parameters for the transmission of data signals, abstract and col2 lines 60- col3 line 25 and col5 lines 1-10), comprising:
determining, for a transmission of control information (any combination of ACK/NAK, CQI, PMI, and RI signals may also be jointly referred to as uplink control information (UCI) signals, col1 lines 40-48), and based at least in part on an offset value and a first modulation and coding scheme relating to a first code rate for a payload data transmission, a second modulation and coding scheme, relating to a second code rate (a lower CQI MCS (i.e., lower coding rate, col7 lines 1-20 and col5 lines 10-35), that is different from the first modulation and coding (the UE adjusts the CQI MCS based upon the indication from the CQI MCS offset and determine the parameters for the transmission of UCI signals in the PUSCH based on the parameters for the transmission of data signals in the PUSCH, col7 lines 6-40 and col3 line 15-25  and col6 lines 50-67 and col8 line 10-40 and col5 lines 10-35); and
(a UE is configured an offset for the MCS it should use for the CQI transmission and CQI MCS, col8 line 10-40 and col7 lines 20-40 and col6 lines 50-67 and col2 line 60-col3 line 25).

Papasakellariou however fails to disclose wherein the transmission of the control information is based at least in part on determining rate matching based at least in part of the offset value. As discussed above, Papasakellariou however discloses determination of resources or equivalently of the MCS for the CQI/PMI based upon CQI MCS offset. In a similar field of endeavor, Wu discloses a terminal device performing rate matching on a transport block based on the modulation order/index (transmission of the control information is based at least in part on determining rate matching based of the modulation order (correlating to being based at least in part on the offset value as disclosed by Papasakellariou), [0019]-[[0023] and [0163]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal device determining rate matching based upon the determined modulation order/index as disclosed by Wu into the method for control and data multiplexing involving determining the resources or CQI MCS based upon offset information for transmission as disclosed by Papasakellariou in order to improve the system and provide the system with the proper 
Papasakellariou and Wu however fails to disclose transmitting, to another user equipment via a sidelink channel, the control information. Papasakellariou however disclose the physical channel carrying the data transmission and, if any, the UCI transmission is referred to as a physical uplink shared channel (col2 lines 1-5 and col1 lines 40-48 and col8 lines 47-55). In a similar field of endeavor, Freda discloses UCI (uplink control information)/SCI (sidelink control information) may be encoded and multiplexed in an uplink or sidelink physical channel (transmitting, to another user equipment via a sidelink channel, the control information, [0261]-[0263]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal device transmit control information via uplink or sidelink physical channel as disclosed by Freda into the method for control and data multiplexing involving determining the resources or CQI MCS based upon offset information for transmission as disclosed by Papasakellariou and Wu in order to improve the system and provide the system with flexible means of transmitting control information, such as via a sidelink channel or a uplink channel.  

Regarding claim 2, 18, 34, 50, Papasakellariou discloses wherein the second modulation and coding scheme relates to a second modulation order that is different from a first modulation order relating to the first modulation and coding scheme (a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-7 and col3 lines 5-25 and col4 line 65-col5 line 35 and col8 line 8-25).
Regarding claim 4, 20, 36, 52, Papasakellariou discloses wherein the second modulation and coding scheme is determined based at least in part on an uplink channel modulation and coding scheme (modulation and coding scheme (MCS), for the CQI/PMI signal transmission in the PUSCH, col4 line 65-66 and col2 lines 1-6).

Regarding claim 5, 21, 37, 53, Papasakellariou discloses wherein the offset value is a scaling value relative to the first modulation and coding scheme (offset to specify a lower CQI MCS than the one resulting from the link to the data MCS, col7 lines 1-6 and col5 line 55-col6 line 10 and col3 lines 5-25 and col8 lines 8-26).
Regarding claim 6, 22, 38, 54, Papasakellariou discloses wherein the second modulation and coding scheme is determined based at least in part on information in a modulation and coding scheme table; and wherein the modulation and coding scheme table stores information identifying a set of modulation orders and a corresponding set of code rates (Table 1 showing MCS and coding rates, col5 lines 10-55 and col6 lines 35-50).
(determination of the resources, or equivalently of the MCS for the CQI/PMI signal transmission in the PUSCH, col4 lines 65-66 and col7 lines 1-6 and col 5 lines 1-10).
Regarding claim 65, Papasakellariou discloses wherein the second code rate is scaled relative to the first code rate based at least in part on a modulation order for the control information relative to a modulation order for the payload data transmission and the offset value (using an offset to specify a lower CQI MCS (i.e., lower coding rate resulting in more CQI coded symbols) than the one resulting from the link to the data MCS and a UE determines the CQI MCS from its assigned data MCS, col7 lines 1-40 and col8 line 10-40 and col3 line 15-25  and col6 lines 50-67).
Claim 3, 19, 35, 51, is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, in view of Wu, in view of Freda, in further view of Cho et al. (US 2011/0206089).

Regarding claim 3, 19, 35, 51 Papasakellariou, Wu, and Freda fails to disclose wherein the UE is configured to receive the indication of the offset value and the first modulation and coding scheme via a downlink control information (DCI) message or a radio resource control (RRC) message. Papasakellariou however discloses the UE is either dynamically (through SA) or semi-statically (through higher layers) assigned the MCS it In a similar field of endeavor, Cho discloses PUSCH transmission by a UE be scheduled through a respective scheduling assignment (SA) conveying a DCI or through UE-specific higher layer signaling such as RRC signaling (UE is configured to receive the indication of the offset value and the first modulation and coding scheme via a downlink control information (DCI) message or a radio resource control (RRC) message, [0009]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	configuring a UE via the use of DCI or RRC signaling as disclosed by Cho into the method for control and data multiplexing involving assigning a UE with MCS information through higher layer signaling as disclosed by Papasakellariou, Wu, and Freda in order to improve the system and provide a flexible means of configuring a UE with the proper parameters for communications, such as via DCI or RRC signaling.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 17-23, 33-39, 49-55, and 65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner suggests applying such amendment as discussed in the interview of 7/7/2020 and cancelling the withdrawn claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldemair et al. (US 2019/0260516) disclosing UCI may be replaced generally with control information, and PUSCH may be replaced with data/shared channel, e.g. in uplink or sidelink ([0087])
Modarres Razavi et al. (US 2018/0041261) disclosing the code rates may be adapted by selecting between different modulation and coding schemes, such as between different orders of QAM ([0049]).
Ibrahun et al. (US 2016/0057636) disclosing a desired coding rate can be identified to apply to the modulation order for a selected modulation and coding scheme (MCS) index (abstract)
Feng (US 2018/0376525) disclosing modulation and coding schemes such as a modulation order, a code rate, and the link ([0089])




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.